                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ZANNIE J. LOTHARP,                          )
                                            )
                      Petitioner,           )
                                            )      1:20CV6
               v.                           )      1:19CV448-1
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                      Respondent.           )


                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. §636(b) and, on January 28, 2020, was served on the parties in

this action. (ECF Nos. 4, 5). No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that this action is filed and DISMISSED sua sponte

without prejudice to Petitioner filing a new petition which corrects the defects of the current

Petition. The new petition must be accompanied by either the five-dollar filing fee or a current

application to proceed in forma pauperis.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 4th day of March 2020.


                                            /Loretta C. Biggs_______
                                            United States District Judge
